DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the response filed on 01/26/2022, a new non-final is provided below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pad width between the left side and the right side being greater than the pad depth” claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Clarification
Claims 1 and 10 recites “wherein the pad body is elongated between the left side and the right side”; since the pad body between the left and right sides is the narrowest of the dimensions of the pad body (i.e. the width) as shown in fig 2; this limitation is being interpreted such that a three-dimensional body extends or is elongate in all three dimensions. Since the term “elongate” by itself can imply that said dimension is elongated more than the other two dimensions namely height and depth. If this is not applicant’s intension behind this recitation, a clarification is required in the response to this office action.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a pad width between the left side and the right side being greater than the pad depth”; this recitation constitutes new matter because the specification and drawings as submitted in the original disclosure of the application do not describe/illustrate the width i.e. dimension between right and left side referred to in the drawings fig. 2 with numeral 38 being greater than the depth which is referred to with numeral 36 as also shown in fig. 2 reproduced below. As shown in the drawings, the reverse appears to be true i.e. the depth being greater than the width, see indefiniteness rejection below further amplifying this point via the recitations of claims 6 and 7.

    PNG
    media_image1.png
    410
    354
    media_image1.png
    Greyscale

Dependent claims are rejected since they depend from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pad width between the left side and the right side being greater than the pad depth” while claims 6 recites “the pad depth being at least 25% greater than a pad width” and claim 7 recites “the pad depth being 25% greater than a pad width”; in addition to the new matter rejection associated with the above recitation of claim 1 as described above, these recitations also raises indefiniteness because they contradict each other. In short, claim 1 requires the width to be greater than the depth while claims 6 and 7 requires the opposite i.e. the depth to be greater than the width. The limitations of claims 1, 6 and 7 will be examined as best understood as described/detailed in the rejection below.
Claims 6 and 7 recite the limitations “a pad height” and “a pad depth”; indefiniteness arises because it is not clear if these are the same height and depth recited in independent claim 1 or in addition to them. 
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bengston, US (2006/0243525) in view of Inman, US (8439163).
In regards to claim 1 Bengston discloses:
A ladder pad apparatus (figs. 1-5) comprising: a pad body (10a; fig. 3), the pad body having a top side (top end surface 22 of 10a facing upwards shown in fig. 3), a bottom side (bottom end surface 22 of 10a similar to and opposite top surface), a left side (left hand side 21), a right side (right hand side 21), a front side (19), and a back side (20), the back side having a medial slot (23) extending perpendicularly into the back side (slot 23 being perpendicular to back side 20 as shown in fig. 4), the slot being perpendicular to the front side of the pad body (slot 23 being perpendicular to front side 19 as shown in fig. 4), the slot being configured to receive (intended use) a ring of a ladder wherein the front side is configured to be vertically oriented in a position extended from the ladder (intended use; where the front side 19 is configured to be vertically oriented in a position extended from the ladder when attached to a rung of the ladder), the pad body being a resilient cushioning material (paragraph [0004]; excerpt below), the pad body having a pad height (height between top and bottom end surfaces 22s) between the top side and the bottom side greater than a pad depth (shown in annotated drawings below) between the front side and the back side (as shown per pad relative dimensions shown in figs 1 & 3), a pad width (shown in annotated drawings below) between the left side and the right side being greater than the pad depth (width being greater than depth as shown in annotated drawings below) wherein the pad body is elongated between the left side and the right side (fig. 3 & 4).

    PNG
    media_image2.png
    439
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    214
    581
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    544
    486
    media_image4.png
    Greyscale


	However, Inman teaches at least one strap (40; fig. 1) coupled to the pad body (20 equivalent to pad body of Bengston), each strap having a proximal end (end attached to body) coupled to the left side (side facing page; fig. 1) proximal the back side (side into which slot 30 extends) and a first and second mating member (41 and 42 respectively) coupled to a distal end of the strap and the right side of the pad body proximal the back side, respectively (as shown in fig.1), the first and second mating members being selectively engageable to secure the strap, the strap being configured to secure the apparatus to the ladder (Col 3; LL 55-60; see highlighted except below).

    PNG
    media_image5.png
    369
    571
    media_image5.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the at least one strap taught by Inman onto the ladder pad body of Bengston for its predictable function of 
	Alternative interpretation is provided below, in case the claim was intended to recite that: “a pad depth (not width) being greater than the pad width (not depth)”. Examiner provides the rejection above, recognizing that the relative dimensions disclosed by Bengston does not disclose the depth being greater than the width; however, it would have been an obvious matter of design choice to modify the shape/relative sizing of the ladder pad body of Bengston since such a modification would have involved a mere change in the shape/size of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In addition, the shaped as claimed would act similar to the shape of the ladder pad body of Bengston. One of ordinary skill in the art would have found that having the pad’s depth being greater than the pad width would provide added cushioning while allowing the ladder to rest upon surfaces that are bound between narrow walls in tight work spaces. 
	In regards to claim 2 Inman teaches the at least one strap being a pair of straps (Col 3; LL 61-62; see highlighted except below) disposed proximal the top side and the bottom side; while Inman suggests the use of more than one strap, it does not state their positioning/locations; however, it would have been obvious to place the pair of straps proximal the top and the bottom sides since rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and placing the pair of straps proximal the top and the bottom sides would not alter the performance of the 

    PNG
    media_image6.png
    204
    603
    media_image6.png
    Greyscale

	In regards to claim 3 Bengston discloses the pad body being rectangular prismatic (as shown in figs. 1 & 3).
	In regards to claim 5 Bengston does not disclose a slot depth of the slot being greater than 50% of the pad depth. While the dimensions shown in fig. 4 suggests a slot depth of the slot being greater than 50% of the pad depth, Bengston does not explicitly disclose such ratio of the slot to pad depth. However, it would have been an obvious matter of design choice to modify the structure of pad to have a slot depth of the slot being greater than 50% of the pad depth, since such a modification would have involved a mere change in the size of the slot.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A person of ordinary skill in the art would have found that having a slot depth of the slot being greater than 50% of the pad depth would allow for a deeper insertion of the ladder rung/stile into the pad which in return would result in a more secure attachment to the ladder.

	In regards to claim 7 Bengston does not disclose the pad height between the top side and the bottom side equal to 2.4 times the pad depth between the front side and the back side, the pad depth being 25% greater than a pad width between the left side and the right side. However, it would have been an obvious matter of design choice to modify the structure of pad to have the pad height between the top side and the bottom side equal to 2.4 times the pad depth between the front side and the back side and the pad depth being 25% greater than a pad width between the left side and the right side, since such a modification would have involved a mere change in the size of the slot.  A 
	In regards to claim 8 Bengston does not disclose a slot width of the slot being equal to 25% of the pad width and a slot depth of the slot being equal to 60% of the pad depth. However, it would have been an obvious matter of design choice to modify the structure of pad to have a slot width of the slot being equal to 25% of the pad width and a slot depth of the slot being equal to 60% of the pad depth, since such a modification would have involved a mere change in the size of the slot.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A person of ordinary skill in the art would have found that having a slot width of the slot being equal to 25% of the pad width would allow for use on ladder with wider rungs/stiles since ladder of different size rungs and stiles are used in different applications; and that having a slot depth of the slot being equal to 60% of the pad depth would allow for a deeper insertion of the ladder rung/stile into the pad which in return would result in a more secure attachment to the ladder.
	In regards to claim 9 Bengston discloses the first and second mating members (41 and 42 respectively) comprising a releasable fastener (41 and 42 being described as hook and loop fasteners).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Bengston, US (2006/0243525) in view of Inman, US (8439163).
In regards to claim 10 Bengston discloses:
	A ladder pad apparatus (figs. 1-5) comprising: a pad body (10a; fig. 3), the pad body having a top side (top end surface 22 of 10a facing upwards shown in fig. 3), a bottom side (bottom end surface 22 of 10a similar to and opposite top surface), a left side (left hand side 21), a right side (right hand side 21), a front side (19), and a back side (20), the back side having a medial slot (23) extending perpendicularly into the back side (slot 23 being perpendicular to back side 20 as shown in fig. 4), the slot being perpendicular to the front side of the pad body (slot 23 being perpendicular to front side 19 as shown in fig. 4), the slot being configured to receive a rung of a ladder (intended use) wherein the front side is configured to be vertically oriented in a position extended from the ladder (intended use; where the front side 19 is configured to be vertically oriented in a position extended from the ladder when attached to a rung of the ladder), the pad body being rectangular prismatic (as shown in figs. 1 & 3), the pad body being a resilient cushioning material (paragraph [0004]; excerpt below), the pad width between the left side and the right side being greater than the pad depth (see annotated reproduced fig. 4 below) wherein the pad body is elongated between the left side and the right side (fig. 3 & 4).



    PNG
    media_image2.png
    439
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    214
    581
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    544
    486
    media_image4.png
    Greyscale


	However, Inman teaches at least one strap (40; fig. 1) coupled to the pad body (20 equivalent to pad body of Bengston), each strap having a proximal end (end attached to body) coupled to the left side (side facing page; fig. 1) proximal the back side (side into which slot 30 extends) and a first and second mating member (41 and 42 respectively) coupled to a distal end of the strap and the right side of the pad body proximal the back side, respectively (as shown in fig.1), the first and second mating members being selectively engageable to secure the strap, the strap being configured to secure the apparatus to the ladder (Col 3; LL 55-60; see highlighted except below); the first and second mating members (41 and 42 respectively) comprising a releasable fastener (41 and 42 being described as hook and loop fasteners). 

    PNG
    media_image5.png
    369
    571
    media_image5.png
    Greyscale


Furthermore, Inman teaches the at least one strap being a pair of straps (Col 3; LL 61-62; see highlighted except below) disposed proximal the top side and the bottom side; while Inman suggests the use of more than one strap, it does not state their positioning/locations; however, it would have been obvious to place the pair of straps proximal the top and the bottom sides since rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and placing the pair of straps proximal the top and the bottom sides would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  A person of ordinary skill in the art would have found that placing the pair of straps proximal the top and the bottom sides would divide the distance of the length/height of the pad evenly which would in return result in enhanced securement throughout the pad. Moreover, Bengston does not disclose the pad height between the top side and the bottom side greater than twice the pad depth between the front side and the back side, the pad depth being at least 25% greater than a pad width between the left side and the right side. However, it would have been an obvious matter of design choice to modify the structure of pad to have the pad height between the top side and the bottom side greater than twice the pad depth between the front side and the back side and the pad depth being at least 25% greater than a pad width between the left side and the right side, since such a .

    PNG
    media_image6.png
    204
    603
    media_image6.png
    Greyscale


Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered and a new office action addressing all pending claims is hereby being provided per applicant’s arguments/remarks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634